UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 6, 2009 DÉCOR PRODUCTS INTERNATIONAL, INC. (Exact Name of Registrant as Specified in Charter) Florida 000-53272 20-8565429 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) No. 6 Economic Zone, Wushaliwu, Chang’an Town Dongguan, Guangdong Province, China (Registrant’s Address) Registrant’s telephone number, including area code: 0769-85533948 295 Northwest 89th Avenue Coral Springs, Florida 33071 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 DFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c)) This Current Report on Form 8-K is filed by Décor Products International, Inc., a Florida corporation (the “Registrant”), in connection with the items set forth below. ITEM 8.01Other Events A press release discussing a proposed private placement by the Registrant was released on August , 2009 and a copy thereof is attached hereto as an exhibit. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS EXHIBIT PAGE NO. NO. DESCRIPTION 3 Décor Products International, Inc press release of August 6, 2009 announcing a proposed private placement. Pursuant to the requirement of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DÉCOR PRODUCTS INTERNATIONAL, INC. Date August 6, 2009 By: /s/ Liu Rui Sheng Liu Rui Sheng Chief Executive Officer, President, Chairman
